DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/488,580, filed on 24 August, 2019, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 24 August, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 29 October, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 5 which depends upon claim 4, Examiner notes claim 4 recites the plurality of second pixel defining portions has a smaller height than each of the plurality of first pixel defining portions, yet claim 5 recites the first pixel defining portion has height substantially equal to 3 microns and the second plurality of pixel defining portions has a thickness range of 1-3 microns.  Thus, when each first and second portion is 3 microns high, it is not the case that the second is smaller than the first, i.e. they are equal.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    280
    627
    media_image1.png
    Greyscale
Claims 1-3, 5-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR-2009/0021580 (Kim) whose machine translation will be referenced.
Regarding claim 1 and referring to annotated Figure 5, Kim discloses a display 
a substrate, 110 [24]; 
a pixel-defining layer, 130 described as a bank layer at [58], configured to define a plurality of sub-pixel regions, as annotated; and 
a plurality of sub-pixels having at least two colors, e.g. R-G, G-B or R-B, each arranged within each of the plurality of sub-pixel regions, as shown; 
wherein: the pixel-defining layer, 130, and the plurality of sub-pixels are disposed over the substrate, as shown; and 
the pixel-defining layer comprises: 
a plurality of first pixel-defining portions, as annotated, each configured to separate neighboring sub-pixels of different colors, e.g. B-G; and 
a plurality of second pixel-defining portions, as annotated, each of the plurality of second pixel-defining portions is configured to separate neighboring sub-pixels of the same color, e.g. B-B; 
wherein: at least one of the plurality of second pixel-defining portions has a smaller width than any one of the plurality of first pixel-defining portions, as shown.
Regarding claim 2 which depends upon claim 1, Kim teaches each of the plurality of second pixel-defining portions has a smaller width than each of the plurality of first pixel-defining portions, see Figure 3 where unit pixels of Figure 4 can be arranged.
Regarding claim 3 which depends upon claim 2, Kim teaches each of the In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 5 which depends upon claim 4, wherein: each of the plurality of first pixel-defining portions has a height of larger than 0 µm; and each of the plurality of second pixel-defining portions has a height larger than 0 µm.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 5 wherein: each of the plurality of first pixel-defining portions has a height of larger than, or substantially equal to, 3 µm; and each of the plurality of second pixel-defining portions has a height having a range of approximately 1 - 3 µm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 6 which depends upon claim 1, Kim teaches each of the plurality of second pixel-defining portions has a substantially same height as each of the plurality of first pixel-defining portions.
claim 7 which depends upon claim 1, Kim teaches the display substrate is an organic light-emitting diode display substrate at [35]. 
Regarding claim 8 which depends upon claim 7, Kim teaches each of any two neighboring sub-pixels having a same color, e.g. red, contains a light-emitting layer that is not connected to one another. 
Regarding claim 9 which depends upon claim 7, Kim teaches each of at least two neighboring sub-pixels having a same color, e.g. blue, contains a light-emitting layer, blue, that is connected to one another.
Regarding claim 10 and referring to the discussion at claim 1, Kim discloses a method for manufacturing a display substrate, comprising: -4-Docket No.: X1600085B7-26326-1126 providing a substrate; forming a pixel-defining layer comprising a plurality of first pixel-defining portions and a plurality of second pixel-defining portions over the substrate, wherein the pixel-defining layer define a plurality of sub-pixel regions, and at least one of the plurality of second pixel-defining portions has a smaller width than any one of the plurality of first pixel-defining portions; and forming a plurality of sub-pixels over the substrate, such that each of the plurality of sub-pixels is arranged in in each of the plurality of sub-pixel regions, any two neighboring sub-pixels of different colors are separated by one of the plurality of first pixel-defining portions, and any two neighboring sub-pixels of a same color are separated by one of the plurality of second pixel-defining.  
Regarding claim 11 which depends upon claim 10, Kim teaches in the forming a pixel- defining layer comprising a plurality of first pixel-defining portions and a plurality of second pixel-defining portions over the substrate, each of the plurality of second pixel-defining portions has a smaller width than each of the plurality of first pixel- defining 
Regarding claim 12 which depends upon claim 11, Kim teaches in the forming a pixel- defining layer comprising a plurality of first pixel-defining portions and a plurality of second pixel-defining portions over the substrate: each of the plurality of first pixel-defining portions has a width of larger than 0 µm; and each of the plurality of second pixel-defining portions has a width having a width larger than 0 µm. 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 10 in the forming a pixel- defining layer comprising a plurality of first pixel-defining portions and a plurality of second pixel-defining portions over the substrate: each of the plurality of first pixel-defining portions has a width of larger than, or substantially equal to, 10 µm; and each of the plurality of second pixel-defining portions has a width having a range of approximately 5-10 µm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 14 which depends upon claim 13, Kim teaches each of the plurality of first pixel-defining portions has a height of larger than, 0 µm; and each of the plurality of second pixel-defining portions has a height greater than 0 µm.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 13 wherein: each of the plurality of first pixel-defining portions has a height of larger than, or substantially equal to, 3 µm; and each of the plurality of second pixel-defining portions has a height having a range of approximately 1 - 3 µm because in the case where the claimed In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 15 which depends upon claim 12, Examiner takes official notice that forming a pixel defining layer uses an exposure process utilizing a mask is well known in the art.  Kim teaches the each of the plurality of second pixel-defining portions has a substantially same height than each of the first pixel-defining portion.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 12 wherein the forming a pixel-defining layer comprising a plurality of first pixel-defining portions and a plurality of second pixel-defining portions over the substrate comprises: performing an exposure process utilizing a mask to form the plurality of first pixel-defining portions and the plurality of second pixel-defining portions, such that each of the plurality of second pixel-defining portions has a substantially same height than each of the first pixel-defining portion because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 17 which depends upon claim 10, Kim suggests that in the forming a plurality of sub-pixels over the substrate comprises: providing an evaporation deposition mask comprising a plurality of openings, configured such that neighboring sub-pixels of a same color, e.g. blue, correspond to different openings, as shown in Figure 5; and performing an evaporation deposition process utilizing the evaporation deposition mask to form a light-emitting layer, such that the light-emitting layer of each 
Regarding claim 18 which depends upon claim 16, Kim teaches the light emitting layer is an organic light emitting layer at [78].
Regarding claim 19 Kim suggests at [5-7] a display apparatus, comprising a display substrate according claim 1. 
Regarding claim 20 which depends upon claim 19, Kim teaches the display substrate is an organic light-emitting diode display substrate at [7].
Allowable Subject Matter
Claims 4, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4 the prior art does not disclose the device of claim 1, wherein each of the plurality of second pixel-defining portions has a smaller height than each of the plurality of first pixel-defining portions.
Regarding claim 13 the prior art does not teach the method of claim 12, wherein the forming a pixel-defining layer comprising a plurality of first pixel-defining portions and a plurality of second pixel-defining portions over the substrate comprises:  -5-Docket No.: X1600085B7-26326-1126performing an exposure process utilizing a halftone or gray mask to form the plurality of first pixel-defining portions and the plurality of second pixel-defining portions, such that each of the plurality of second pixel-defining portions has a smaller height than each of the first pixel-defining portion.  
Regarding claim 16 the prior art fails to disclose the method of claim 10 wherein an evaporation deposition process utilizing the evaporation deposition mask to form a light-emitting layer, such that the light-emitting layer of each of the at least two neighboring sub-pixels of the same color are connected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893